Citation Nr: 0724804	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to May 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.  The RO granted service 
connection for hearing loss to which it assigned a zero 
percent evaluation and denied entitlement to service 
connection for tinnitus and a back condition.  Regarding 
hearing loss, the veteran is contesting the initial 
evaluation assigned.  Service connection for tinnitus was 
granted in March 2005, and a 10 percent evaluation was 
assigned.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
was manifested by no more than Level I hearing for the right 
ear and Level VI hearing for the left ear and Level I hearing 
in the right ear and Level V hearing in the left ear prior to 
January 2, 2006, and Level III hearing in the right ear and 
Level VII hearing in the left ear from January 2, 2006.  

2.  The veteran is not shown to be suffering from a back 
condition.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for service-connected bilateral hearing 
loss prior to January 2, 2006, are not met; the criteria for 
a 20 percent evaluation, but not greater, from January 2, 
2006, for service-connected bilateral hearing loss are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.85, Diagnostic Code 6100, 4.86 (2006).

2.  A back condition is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a February 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

An August 2006 VA letter provided VCAA notice to the veteran 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the August 2006 letter provided satisfactory notice and 
these matters are also rendered moot with respect to the 
service connection issue.  

The veteran's service medical records are not available, as 
they were destroyed by fire in 1973.  The RO notified the 
veteran of the lack of records by June 2004 letter.

The evidence does not show that any notification deficiencies 
have resulted in prejudice.  Therefore, the Board finds that 
to decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the record contains post-service VA and private medical 
records.  As indicated above, the service medical records are 
not available for review.  In this instance, the lack of 
records is immaterial, and the Board's rationale for this 
finding is contained in the body of the decision below.  

Under certain circumstances, VA is obligated to provide 
medical examinations to help claimants of VA benefits to 
substantiate their claims.  See Id.  The veteran has been 
afforded several VA audiologic evaluations in connection with 
the hearing loss claim, but no examination regarding the back 
was provided.  In this case, an orthopedic examination need 
not be provided.  The Board's rationale for this conclusion 
is contained in the body of the decision below. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not meet the criteria of 38 C.F.R. § 3.383, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2006).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Discussion

The veteran submitted a private audiolgic evaluation report 
completed in January 2004.  The examination showed an average 
puretone threshold for the right ear of 44 decibels and an 
average puretone threshold for the left ear of 63 decibels 
with a speech discrimination score of 92 percent for the 
right ear and 64 percent for the left ear.  These findings 
correspond to Level I hearing for the right ear and level VI 
hearing for the left ear under Table VI.

A VA audiologic evaluation of the veteran was completed in 
March 2004.  The examination showed an average puretone 
threshold for the right ear of 46 decibels and an average 
puretone threshold for the left ear of 69 decibels with a 
speech discrimination score of 96 percent for the right ear 
and 94 percent for the left ear.  The puretone thresholds at 
1000, 2000, 3000, and 4000 hertz, on the left, were all 55 
decibels or higher.  These findings correspond to Level I 
hearing in the right ear under Table VI and Level V hearing 
in the left ear under Table VIA.

A VA audiologic evaluation of the veteran was completed in 
January 2006.  The examination showed an average puretone 
threshold for the right ear of 64 decibels and an average 
puretone threshold for the left ear of 78 decibels with a 
speech discrimination score of 88 percent for the right ear 
and 84 percent for the left ear.  The puretone thresholds at 
1000, 2000, 3000, and 4000 hertz, on the left, were all 55 
decibels or higher.  These findings correspond to Level III 
hearing in the right ear under Table VI and Level VII hearing 
in the left ear under Table VIA.

When there is Level I hearing loss in the better ear and 
Level VI hearing loss in the poorer ear, a zero percent 
(noncompensable) evaluation Under Table VII is assigned.  
38 C.F.R. § 4.85.

When there is Level I hearing in the better ear and Level V 
hearing in the poorer ear, a noncompensable evaluation is 
assigned under Table VII.  Id.

When there is Level III hearing loss in the better ear and 
Level VII hearing in the poorer ear, a 20 percent evaluation 
is assigned under Table VII.  Id.  

Because the veteran's hearing loss has increased in severity 
during the appellate period, a staged rating needs to be 
considered.  Fenderson, supra.  Prior to January 2, 2006, all 
of the competent evidence supports the conclusion that a 
noncompensable evaluation was warranted.  Accordingly, a 
preponderance of the evidence is against a compensable 
evaluation prior to January 2, 2006.  From January 2, 2006, 
the evidence supports the grant of a 20 percent evaluation.  
Accordingly, a 20 percent evaluation for service connected 
bilateral hearing loss is granted from January 2, 2006.

The outcome of this issue is determined by the audiology 
results, which, for the reasons stated above, do not warrant 
a compensable schedular rating for the bilateral hearing loss 
prior to January 2, 2006, and are against an evaluation 
greater than 20 percent thereafter.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
There is no indication of any periods of hospitalization for 
hearing loss.  Moreover, there is no evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the veteran's hearing loss for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board notes that most of the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis below has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Discussion

The veteran asserts that he suffers from a back condition due 
to heavy lifting he performed in service.  The service 
medical records are not available for review; the post-
service evidence, however, is silent as to complaints or 
findings pertaining to the back.  The Board emphasizes that 
the veteran appears to seek frequent medical attention for 
all sorts of bodily conditions, but the back has never been 
mentioned during treatment.  In October 2006, during a VA 
psychiatric examination, the veteran was asked regarding his 
nonpsychiatric medical history.  He enumerated quite a few 
medical problems but said nothing regarding the back.

The veteran might well believe that he suffers from a back 
condition.  He is not shown, however, to be competent to 
render medical opinions upon which the Board may rely, and 
the Board cannot credit his assertions in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Because the competent medical evidence does not reflect a 
current back condition, service connection for a back 
condition must be denied.  38 C.F.R. § 3.303; Degmetich, 
supra.  

The Board is well aware of its heightened duties, as the 
veteran's service medical records were lost in a fire.  
O'Hare, supra.  In this case, however, it appears that the 
lack of records is immaterial.  Regardless of what might have 
transpired in service, the lack of evidence of a present back 
condition precludes the granting of service connection for a 
back condition in any event.  38 C.F.R. § 3.303; Degmetich, 
supra.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no evidence of a back condition, a medical 
opinion regarding whether the veteran suffers from a back 
condition that is related to service would be of no value in 
this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

This is a case in which the preponderance of the evidence 
weighs against the veteran's claim, as there is no competent 
medical evidence tending to show that the veteran suffers 
from a back condition.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss prior to January 2, 2006, is denied 
and a 20 percent evaluation, but not greater, from January 2, 
2006, is granted, subject to the controlling laws and 
regulations.

Service connection for a back condition is denied.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


